ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
b The Office of Disciplinary Counsel (“ODC”) seeks review of a recommendation of the disciplinary board that the formal charges against respondent, Van F. Ellender, be dismissed. Considering the record, briefs, and oral argument, we find the disciplinary board reached the correct result in dismissing the formal charges.
Accordingly, it is the judgment of this court that the formal charges against respondent be dismissed.
KIMBALL, J., dissents and assigns reasons.
JOHNSON and TRAYLOR, JJ., dissent.